                  Case 20-12168-CSS              Doc 333       Filed 10/23/20        Page 1 of 15



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
TOWN SPORTS INTERNATIONAL, LLC,:
 et al., 1                                            : Case No. 20-12168 (CSS)
                                                      :
                                                      : (Jointly Administered)
                  Debtors.                            :
                                                       : Objection Deadline: October 23, 2020 at 4:00 p.m. (ET)
                                                       : Hearing Date: November 3, 2020 at 12:00 p.m. (ET)
                                                       : Related to Docket Nos. 208, 278
                                                       :
------------------------------------------------------x

       LIMITED OBJECTION OF COUNTRY VIEW COMMONS, LLC, FEDERAL
     REALTY INVESTMENT TRUST, STORE MASTER FUNDING XI, LLC, AND THE
      MACERICH COMPANY, TO SALE AND DEBTORS’ NOTICE TO CONTRACT
          COUNTERPARTIES TO POTENTIALLY ASSUMED EXECUTORY
                   CONTRACTS AND UNEXPIRED LEASES
                    Country View Commons, LLC, Federal Realty Investment Trust, Store Master

Funding XI, LLC, and The Macerich Company (collectively, the “Landlords”) hereby file this

limited objection (the “Objection”) to sale and to Debtors’ Notice to Contract Counterparties to

Potentially Assumed Executory Contracts and Unexpired Leases [D.I. 278] (the “Cure Notice”),

and in support of this Objection, respectfully represent as follows:

I.         BACKGROUND FACTS

                    1.       On September 14, 2020 (the “Petition Date”), Town Sports International,

LLC (the “Debtors”) filed their voluntary petitions for relief under Chapter 11 of Title 11 of the

United States Code (the “Bankruptcy Code”). The Debtors continue to operate their businesses




1
     The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
     address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. A complete
     list of all the Debtors in these jointly administered cases, including the last four digits of their federal tax
     identification numbers and addresses, may be obtained on the website of the Debtors’ claims and noticing agent at
     http://dm.epiq11.com/TownSports.
                 Case 20-12168-CSS              Doc 333        Filed 10/23/20        Page 2 of 15



and manage their properties as debtors in possession pursuant to 11 U.S.C. §§ 1107(a) and

1108.2

                   2.       The Debtors lease retail space (the “Premises”) from the Landlords

pursuant to unexpired leases of nonresidential real property (individually, a “Lease,” and

collectively, the “Leases”) at the commercial and shopping center locations (the “Centers”) set

forth in detail in paragraph 20 below.

                   3.       The Leases are leases “of real property in a shopping center” as that term

is used in Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir.

1990).

                   4.       The Debtors filed a Motion on October 2, 2020 seeking inter alia,

approval of various bidding procedures (the “Bidding Procedures”) [D.I. 160] to govern the sale

of certain of Debtors’ Assets (the “Sales”) to Tacit Capital LLC (“Tacit”), the Stalking Horse

Bidders (the “Stalking Horse Bidder”) or another Successful Bidder, following the Auction. As

more fully set forth in the Motion, the Auction and Sale includes the assumption and assignment

of certain of the Debtors’ non-residential real property leases, including some or all of the

Leases.

                   5.       On October 9, 2020, the Court entered an order approving the procedures

to govern the Sale in accordance with the Motion [D.I. 208] (the “Bidding Procedures Order”).

                   6.       The Bidding Procedures Order approved the form of Cure Notice, which

was filed and served by the Debtors on October 16, 2020. The Cure Notices identify, inter alia,

certain unexpired leases that may be assumed and assigned in connection with the Sales to a

Successful Bidder following the Auction, along with the amount that must be paid to cure any


2
    Unless otherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
    Code”).



                                                         -2-
              Case 20-12168-CSS         Doc 333       Filed 10/23/20    Page 3 of 15



defaults existing under such unexpired leases as of the Petition Date, based upon the Debtors’

books and records.

               7.      The Bidding Procedures Order established October 26, 2020 as the

deadline for submission of bids and scheduled an auction for October 28, 2020. Because

October 23, 2020 was established as the deadline for filing cure objections, as of the filing of this

Objection, Landlords do not know who will ultimately be selected as the Successful Bidder.

Landlords file this Objection in order to preserve all rights with respect to any assumption and

assignment of their Leases to a Successful Bidder.

I.     ARGUMENT

                General Objections to Assumption and Assignment of Leases

               8.      While Landlords do not generally object to a sale of the Debtors’ assets to

maximize the value of the estate for the benefit of all creditors, including Landlords, Landlords

do object to any proposed assumption and assignment of the Leases unless Debtors and/or the

Successful Bidder comply with all of the requirements of Sections 365 of the Bankruptcy Code.

Absent the ability, or willingness, of the Debtors and proposed assignee to satisfy said

requirements, any proposed assumption and assignment must be denied.               In addition, the

amounts set forth in the Cure Notice for the Leases do not accurately reflect the total amount

owing under the Leases, and do not provide for the payment of certain accruing charges under

the Leases.

       Any Assumption and Assignment Must Comply with the Terms of the Leases.

               9.      Through the BAPCPA amendments, “Section 365(f)(1) was amended to

make sure that all of the provisions of Section 365(b) are adhered to and that 365(f) of the Code

does not override Section 365(b).” Floor Statement of Senator Orrin Hatch, 151 Cong. Rec. S.




                                                -3-
             Case 20-12168-CSS          Doc 333       Filed 10/23/20    Page 4 of 15



2459, 2461-62 (daily ed. March 10, 2005). In explaining the change to Section 365(f)(1),

Senator Hatch stated:

               The bill helps clarify that an owner should be able to retain control over
               the mix of retail uses in a shopping center. When an owner enters into a
               use clause with a retail tenant forbidding assignments of the lease for a use
               different than that specified in the lease, that clause should be honored.
               Congress has so intended already, but bankruptcy judges have sometimes
               ignored the law.
151 Cong. Rec. S. 2459, 2461 (daily ed. March 10, 2005).

               10.      The changes embodied in the BAPCPA specifically preserve a landlord’s

right to enforce use and other lease provisions.         Again, Senator Hatch’s remarks in the

Congressional Record clarify the intent behind Section 365(b) and 365(f):

               A shopping center operator . . . must be given broad leeway to determine
               the mix of retail tenants it leases to. Congress decided that use or similar
               restrictions in a retail lease, which the retailer cannot evade under
               nonbankruptcy law, should not be evaded in bankruptcy. It is my
               understanding that some bankruptcy judges have not followed this
               mandate. Under another provisions of the Code, Section 365(f), a number
               of bankruptcy judges have misconstrued the Code and allowed the
               assignment of a lease even though terms of the lease are not being
               followed. (emphasis added).
151 Cong. Rec. S. 2459, 2461-62 (daily ed. March 10, 2005).

               11.      BAPCPA clarified Section 365 to reflect the Congressional intent that a

Debtor cannot use Section 365(f)(1) to void lease provisions, and to overrule those prior court

decisions that did not strictly enforce lease terms. The predicate to the limited ability to assign a

lease over a landlord’s objection under Section 365(f) is that such assignment must be subject to

the protections of Section 365(b)(1) and (3).

               12.      Section 365(f)(1) does not modify or override Section 365(b). Trak Auto

Corp. v. West Town Ctr. LLC (In re Trak Auto Corp.), 367 F.3d 237, 243-44 (4th Cir. 2004)

(bankruptcy courts could not use the general anti-assignment provision of Section 365(f)(1) to

trump the specific protections granted to landlords in Section 365(b)(3)(C)). Any assignment




                                                -4-
             Case 20-12168-CSS          Doc 333      Filed 10/23/20    Page 5 of 15



must remain subject to all provisions of the Leases, including those provisions concerning use,

radius, exclusivity, tenant mix and balance.

                         Adequate Assurance of Future Performance

               13.    Pursuant to Section 365(f)(2)(B) of the Bankruptcy Code Debtors may

only assume and assign the Landlords’ Leases if “adequate assurance of future performance by

the assignee of such . . . lease is provided, . . . .” As set forth in Section 365(b)(3), adequate

assurance of future performance in the shopping center context includes, inter alia, adequate

assurance:

               (A)     of the source of rent and other consideration due under such
               lease, and in the case of an assignment, that the financial condition
               and operating performance of the proposed assignee and its
               guarantors, if any, shall be similar to the financial condition and
               operating performance of the debtor and its guarantors, if any, as
               of the time the debtor became the lessee under the lease;

                                               ***

               (C)     that assumption and assignment of such lease is subject to
               all the provisions thereof, including (but not limited to) provisions
               such as radius, location, use or exclusivity provision, and will not
               breach any such provision contained in any other lease, . . . relating
               to the shopping center; . . . .

               14.    The burden of proof on adequate assurance issues is with the Debtors. See

In re Lafayette Radio Elecs. Corp., 12 B.R. 302, 312 (Bankr. E.D.N.Y. 1991).

               15.    To date, Landlords have received certain adequate assurance information

relating to the Stalking Horse Bidder, which Landlords continue to review and engage in

discussions with the Stalking Horse Bidder regarding additional information.            As the Bid

Deadline has not yet passed, no information is available for any other bidders. Landlords

demand strict proof of any Successful Bidder’s ability to provide adequate assurance of future

performance at the Sale Hearing.




                                               -5-
                Case 20-12168-CSS        Doc 333       Filed 10/23/20   Page 6 of 15



                 16.     Further, since the Debtors’ stores are located in shopping centers, Debtors

and the Successful Bidders must meet the heightened requirements of adequate assurance that

the Bankruptcy Code contemplates in the case of such assignments. The Bankruptcy Code

requires more than the basic adequate assurance of future performance of the leases under

Section 365(b)(1)(C). In re Sun TV and Appliances, Inc., 234 B.R. 356, 359 (Bankr. D. Del.

1999).       In order to assume and assign shopping center leases, Debtors must satisfy the

heightened requirements set forth in 11 U.S.C. § 365(b)(3)(A) – (D). See Joshua Slocum, 922

F.2d at 1086; see also L.R.S.C. Co. v. Rickel Home Centers, Inc. (In re Rickel Home Centers,

Inc.), 209 F. 3d 291, 299 (3d Cir. 2000). The heightened adequate assurance requirements

include the following:

                The source of rent and assurance that the financial condition and operating
                 performance of the proposed assignee and its guarantors, if any, must be similar
                 to the financial condition and operating performance of the debtor and its
                 guarantor(s), if any, as of the time the debtor became the lessee. See 11 U.S.C.
                 § 365(b)(3)(A);

                That any percentage rent due under the lease will not decline substantially. See
                 11 U.S.C. § 365(b)(3)(B);

                That assumption and assignment of the lease is subject to all provisions thereof,
                 including (but not limited to) provisions such as a radius, location, use, or
                 exclusivity provision, and will not breach of any such provision in any other
                 lease, financing agreement, or master agreement relating to such shopping center.
                 See 11 U.S.C. § 365(b)(3)(C); and

                That assumption and assignment of the lease will not disrupt the tenant mix or
                 balance in the shopping center. See 11 U.S.C. § 365(b)(3)(D).

                                        Additional Security

                 17.     If a Successful Bidder does not possess sufficient operating experience or

capitalization to satisfy Landlords’ requirements, which may well be the case if the assignee is a

“Newco”, the assignee must also provide some type of credit enhancement as part of its adequate

assurance of future performance demonstration, such as: (i) a guaranty of future performance



                                                 -6-
               Case 20-12168-CSS        Doc 333       Filed 10/23/20   Page 7 of 15



from a financially capable parent or other entity; (ii) a letter of credit; or (iii) a cash security

deposit, as required by Section 365(l) of the Bankruptcy Code.

                18.    Accordingly, pursuant to Section 365(l) of the Bankruptcy Code,

Landlords demand that any proposed assignee post either a letter of credit or, in Landlords’ sole

discretion, a security deposit, equal to three (3) months rent and additional rental charges under

each Lease.

                                          Cure Amounts

                19.    The amounts set forth in the Cure Notices do not reflect all outstanding

balances due and owing to Landlords under the Leases, and the proposed cure amounts do not

account for accrued but unbilled charges which may come due in the future. The cure amount

set forth by the Debtor must be modified to reflect the additional charges owing, as well as

recognize the liability for accruing charges due under the Lease, as set forth herein

                20.    Set forth below are Landlords’ monetary cure claims for amounts due,

exclusive of any sums which have become due or been paid after October 15, 2020, as more

fully set forth on Exhibits 1 – 3 attached hereto and incorporated into this Objection by

reference. The cure amounts are the Landlords’ base cure claim amounts subject to additional

qualifications and modifications (such as reimbursement of attorney’s fees) as more fully set

forth below.




                                                -7-
                  Case 20-12168-CSS               Doc 333        Filed 10/23/20          Page 8 of 15



                                                                               DEBTORS’         LANDLORDS’
     LANDLORD                SHOPPING CENTER                LOCATION                                               EXHIBIT
                                                                                 CURE             CURE3

 Country View                   Brown’s Road              Smithtown,
                                                                                $526,245        $531,245.00            1
Commons, LLC                                                 NY
 Federal Realty                210 14th Street            Hoboken, NJ               $0                               N/A
                                                                                                      @
Investment Trust
  Store Master             1141 SW Pine Island            Cape Coral,
                                                                              $96,216.66        $130,663.65            2
    Funding                       Road                        FL
  The Macerich              Shops at Atlas Park          Glendale, NY               $0                                 3
                                                                                                $726,707.07
   Company


                    21.      In addition to the current outstanding rent and other monthly charges due

under the Leases, in determining what must be paid as cure pursuant to Section 365(b), the

charges referenced below must also be taken into consideration and paid, either as cure on the

effective date of any assumption or assumption and assignment, or when properly billed under

the Leases.

                    i.       Attorneys’ Fees, Costs and Interest

                    22.      The Leases contain provisions for recovery of attorneys’ fees, costs, and

interest in the event the Landlords are required to take legal action to protect their interests. The

Debtors are obligated to cure all defaults under the Leases, and compensate the Landlords for

their actual pecuniary losses as a result of defaults under the Leases.                               See 11 U.S.C.

§ 365(b)(1)(A) and (B). The principle is well-recognized. In re LCO Enterprises, 12 F.3d 938,

941 (9th Cir. 1993); Elkton Associates v. Shelco Inc. (Matter of Shelco), 107 B.R. 483, 487

(Bankr. D. Del. 1989) (debtors allowed to assume lease provided it cured all pre-petition

defaults).

3
    Landlords’ Cure does not include charges arising after filing this Objection, or charges not directly billed to
    Landlords as of the filing of this Objection. Landlords’ Cure also does not include charges that are billed directly
    to Debtors, including in some cases, real estate taxes. To the extent Landlords are later billed for any amount due
    to Debtors’ failure to pay, or to the extent that there are other charges that come due under the Lease after the date
    of this Objection, Landlords retain and reserve the right to payment of these amounts when billed in the ordinary
    course under the Lease (and to amend this Objection to the extent necessary for any amounts that come due under
    the Leases through the date of any cure payment).



                                                           -8-
             Case 20-12168-CSS         Doc 333       Filed 10/23/20    Page 9 of 15



               23.    The Debtors (or their assignee) takes the Leases cum onere—subject to

existing burdens. The Debtors cannot assume the favorable portions, and reject the unfavorable

provisions, of their leases. In re Wash. Capital Aviation & Leasing, 156 B.R. 167, 172 (Bankr.

E.D. Va. 1993). If forced to continue in the performance of the Leases, the Landlords are

entitled to the full benefit of the bargain under the Leases with the Debtors. See Matter of

Superior Toy and Mfg. Co., Inc., 78 F.3d 1169 (7th Cir. 1996). The “full benefit of the bargain”

principle has been held to require payment of interest. “The cure of a default under an unexpired

lease pursuant to 11 U.S.C. § 365 is more akin to a condition precedent to the assumption of a

contract obligation than it is to a claim in bankruptcy. One of the purposes of Section 365 is to

permit the debtors to continue in a beneficial contract; provided, however, that the other party to

the contract is made whole at the time of the debtor’s assumption of the contract.” In re Entm’t,

Inc., 223 B.R. 141, 151 (Bankr. N.D. Ill. 1998) (citation omitted; bankruptcy court allowed

interest at 18%). Interest on pre-petition lease charges continues to run from the filing of the

Debtors’ petitions and must be paid as a condition of the assumption of the Leases. See In re

Skylark Travel, Inc., 120 B.R. 352, 355 (Bankr. S.D.N.Y. 1990). Interest calculations are,

therefore, not cut short by the automatic stay, and payment of such interest is required to fully

compensate Landlords for the Debtors’ defaults under the Leases, and thus to properly assume

the Leases. Finally, post-petition interest is allowable where such interest is provided for under

the terms of the Leases. Cukierman v. Uecker (In re Cukierman), 265 F.3d 846, 853 (9th Cir.

2001).

               24.    Attorneys’ fees and costs incurred in enforcement of the covenants,

obligations, and conditions of a lease are also proper components of a cure claim, and the

Debtors (or successor) must satisfy these lease charges as part of the assumption or assumption

and assignment of the Leases. Entm’t, Inc., 223 B.R. at 152 (citation omitted). There is no


                                               -9-
            Case 20-12168-CSS          Doc 333     Filed 10/23/20     Page 10 of 15



logical distinction for purposes of Section 365 between attorneys’ fees incurred in connection

with pre-petition defaults and fees incurred with post-petition defaults. Id. at 154. The fact that

a landlord uses bankruptcy procedures to enforce a lease should not preclude recovery of

attorneys’ fees and costs for such enforcement activity (particularly where the Bankruptcy Court

is the exclusive forum where the landlord can obtain any relief, being foreclosed from state court

relief by the automatic stay). Id., see also In re Crown Books Corp., 269 B.R. 12 (Bankr. D. Del.

2001) (Landlords’ fees and costs are recoverable as a component of cure under 11 U.S.C.

§ 365(b)(1)); Urban Retail Props. v. Loews Cineplex Entm’t Corp., et al., 2002 WL 5355479

(S.D.N.Y. Apr. 9, 2002) (where lease “provides for recovery of attorneys’ fees and interest, their

receipt deserves the same priority under Section 365(d)(3) as any of the debtors’ other

obligations that arise postpetition . . . .”); Three Sisters Partners, L.L.C. v. Harden (In re

Shangra-La, Incorporated), 167 F.3d 843, 850 (4th Cir. 1999). The Supreme Court has upheld

the enforceability of such attorneys’ fees clauses, ruling that pre-petition attorneys’ fee clauses

were enforceable with respect to issues peculiar to bankruptcy law. Travelers Casualty & Surety

Co. of America v. Pacific Gas & Electric, 127 S. Ct. 1199, 1206 (2007).

               25.    Accordingly, Landlords further request that they be reimbursed for all of

their actual pecuniary losses including, but not limited to, attorney’s fees and costs expended

with regard to Debtors’ bankruptcy proceedings. To date, the Landlords estimate their attorney’s

fees and costs to be approximately $5,000 per Lease, as more fully set forth in Exhibits 1-3

attached hereto.

               ii.    Year-End Adjustments and Reconciliations and Indemnification

               26.    In addition to rent and related monthly charges, attorneys’ fees, costs and

interest, some charges for which the Debtors bear responsibility under the Lease have not yet

been reconciled and/or adjusted from pre-petition (or even post-petition) periods. By way of


                                              - 10 -
             Case 20-12168-CSS         Doc 333       Filed 10/23/20   Page 11 of 15



example, the Debtors occupy retail space at the Centers pursuant to a triple-net lease, where they

typically pay rent and related lease charges in advance for each month. The Debtors pay fixed

minimum rent, along with a pro-rata share of expenses such as real property taxes, insurance,

common area maintenance (“CAM”) fees, annual percentage rent, and the like. Certain charges,

such as CAM and property taxes are estimated prospectively, billed to and paid by the tenant

during the year, and then reconciled after year-end. The reconciliation compares the amounts

estimated and paid against actual charges incurred at the Center. To the extent the estimated

payments exceed actual charges, the result is a credit to the tenant. To the extent the estimated

payments do not cover actual charges incurred under the Lease, the result is an additional amount

(or debit) for which the tenant is liable.      In some instances, year-end reconciliations and

adjustments for previous years for the Premises may not yet be complete (i.e., year-end

reconciliations and adjustments that accrued through 2019 may not yet have been billed, and

such charges that are accruing for 2020 will not be billed until 2021). In other instances, certain

charges may be paid in arrears, and cannot be calculated (in some cases) until a year or more

after year-end. Since Section 365(b) only requires debtors to cure defaults under their leases,

and since there can be no default for failure to pay an amount that has not as yet been billed,

these accrued, but unbilled, charges are not yet due under the Lease, and they do not create a

current default that gives rise to a requirement of cure by the Debtors at this time. The obligation

to pay the year-end adjustments is, however, certainly a part of the obligation to provide

adequate assurance of future performance. Any attempt to assign the Leases “free and clear” of

these obligations, therefore, must be denied.

               27.     Debtors remain responsible for all accrued or accruing charges under the

Lease, and must pay such charges when they come due under the Leases. The Debtors (or any

successful bidder) assumes and assigns the Leases subject to their terms, and must assume and


                                                - 11 -
                Case 20-12168-CSS            Doc 333       Filed 10/23/20       Page 12 of 15



assign all obligations owing under the Leases, including obligations that have accrued but may

not yet have been billed under the Leases. Any final assumption or sale order should clearly

state that the Debtors (or any successful bidder) will assume these lease obligations and pay them

when due, regardless of whether they relate to the period prior to, or after, the closing of the

Sales. In addition, any provision in a sale order that purports to release the Debtors (or any

successful bidder) of further liability based upon a payment of cure amounts, must specify that

such release does not apply to obligations to pay accrued or accruing, but unbilled, charges that

come due under the Leases.

                  28.      In addition, the Leases require the Debtors (or any successful bidder) to

indemnify and hold the Landlord harmless with respect to any existing claims which may not

become known until after the assumption and assignment of the Lease, examples of which may

include such claims as personal injuries at the Premises and damage to the Premises or Center by

the Debtors, the successful bidder or their agents.                 Any assumption or assumption and

assignment of the Leases must be subject to the terms of the Leases, including the continuation

of all indemnification obligations, regardless of when they arose.4 In the alternative, the Debtors

must provide (by insurance or otherwise) that they can satisfy the indemnification obligations

under the Leases for any claims that relate to the period prior to assumption or assumption and

assignment of the Leases. Nothing in any sale order should preclude the Landlord from pursuing

the Debtors, their insurance, or any other party that may be liable under the Lease, and the

Landlord requests that any order specifically preserve their right to pursue such rights

irrespective of any resolution of cure amounts herein.5


4
    Any ability to assume and assign the Lease is subject to the protections provided by Section 365(b) and (f).
    Therefore, any assumption must be in accordance with all provisions of the Lease.

5
    If Debtors are covered under an “occurrence basis” insurance policy, rather than a “claims made” policy, this
    objection may be satisfied by proof of such insurance by the Debtors for Landlords’ locations.


                                                      - 12 -
             Case 20-12168-CSS         Doc 333      Filed 10/23/20     Page 13 of 15



               29.     Landlords, therefore, request that in the event an assumption or

assumption and assignment of the Leases is approved by the Court, language must be inserted

into the Sale Order to provide that the proposed assignee shall be responsible for all unpaid year-

end adjustments, whether accruing prior to or after the effective date of assumption of the

Leases, when such charges become due in accordance with the terms of the Lease. In default

thereof, a suitable escrow for the Leases equal to 150% of the average year-end adjustments for

the prior three (3) years must be established to assure that any amounts due will be available to

Landlords when the year-end adjustments are actually billed and due pursuant to the terms of the

respective Leases.

               iii.    The Cure Amounts Serve Only As Estimates

               30.     Landlord can only provide the information presently available regarding

amounts owing by the Debtors, while reserving the right to amend the Objection as necessary to

include any additional or unknown charges that arise, including but not limited to subsequent

rent defaults, attorney fees, costs, interest, and year-end adjustments and reconciliations. There

is no basis to impose upon the Landlord the equivalent of an administrative bar date, limiting

their recourse to recover charges to which it is entitled under the Lease.

               iv.     The Debtors Must Pay Undisputed Cure Amounts Immediately

               31.     Section 365(b)(1)(A) requires that the Debtors promptly cure outstanding

balances due under the Lease upon assumption or assumption and assignment. To the extent

there is a dispute over the total cure obligation for the Lease, all undisputed cure amounts should

be paid immediately. Debtors should escrow disputed amounts, and the Court should set a status

conference within thirty (30) days of the assumption or assumption and assignment of the Lease

to deal with any disputes that remain unresolved after such period.




                                               - 13 -
               Case 20-12168-CSS         Doc 333   Filed 10/23/20      Page 14 of 15



                           Assumption and Amendment Agreement

                32.   Landlords also request that, as a condition to any order approving

assumption and assignment of any of Landlords’ Leases, the assignee shall be required to enter

into a short form Assumption and Amendment Agreement whereby the assignee shall become

directly obligated to Landlords and the provisions of the Leases regarding notice addresses will

be modified.

                                    Objections to Sale Order

                33.   Landlords reserve the right to raise other and further objections to any

proposed Sale Order(s) or transaction documents once any final proposed Sale Orders and/or

Asset Purchase Agreements are filed of record.

                                  Joinder in Other Objections

                34.   Landlords hereby join in the objections filed by the Debtors’ other

landlords and creditors to the extent that such objections are not inconsistent with the provisions

hereof.

                WHEREFORE, Landlords respectfully requests that the Court enter an order

consistent with the foregoing objections; and for such other and further relief as may be just and

proper under all of the circumstances.

Dated: October 23, 2020                      Respectfully submitted,                       Respectfully submitted
Wilmington, Delaware
                                             /s/ Laurel D. Roglen
                                             Leslie C. Heilman, Esquire (No. 4716)
                                             Laurel D. Roglen, Esquire (No. 5759)
                                             BALLARD SPAHR LLP
                                             919 N. Market Street, 11th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 252-4465
                                             Facsimile: (302) 252-4466
                                             E-mail: heilmanl@ballardspahr.com
                                                      roglenl@ballardspahr.com

                                                       and

                                              - 14 -
Case 20-12168-CSS   Doc 333   Filed 10/23/20   Page 15 of 15




                        Dustin P. Branch, Esquire
                        BALLARD SPAHR LLP
                        2029 Century Park East, Suite 800
                        Los Angeles, CA 90067-3012
                        Telephone: (424) 204-4354
                        Facsimile: (424) 204-4350
                        E-mail: branchd@ballardspahr.com

                                  and


                         Craig Solomon Ganz, Esquire
                         BALLARD SPAHR LLP
                         1 E. Washington Street, Suite 2300
                         Phoenix, AZ 85004
                         Telephone: (602) 798-5427
                         Facsimile: (602) 798-5595
                         E-mail: ganzc@ballardspahr.com

                        Counsel to Country View Commons, LLC, Federal Realty
                        Investment Trust, Store Master Funding XI, LLC, and
                        The Macerich Company




                         - 15 -
